(Por la corte, a propuesta del
Juez Presidente Sr. del Toro.)
Examinada la solicitud de injunction presentada en este caso con objeto de hacer efectiva la jurisdicción de este tribunal en el mismo y oídas las partes interesadas, se ordena al demandante apelante Enrique Olivencia que se abstenga por sí o por medio de sus abogados, agentes o personas bajo su intervención, de ejecutar o hacer ejecutar o en alguna forma hacer valer la sentencia dictada por esta corte el 20 de mayo, 1936, resolviendo el recurso, hasta tanto se decida por este tribunal la moción de reconsideración de dicha sentencia presen-tada por el demandado y se expida y remita el mandato correspon-*964diente a la Corte de Distrito de Mayagiiez. Dada la urgencia del caso, dése cumplimiento inmediato a esta sentencia.
Los Jueces Asociados Síes. Córdova Dávila y Travieso no intervinieron.